EXHIBIT 10.2

Tribune Company

435 North Michigan Avenue

Chicago, IL 60611

April 23, 2007

EGI-TRB, L.L.C.

c/o Equity Group Investments, L.L.C.

Two North Riverside Plaza, Suite 600

Chicago, Illinois  60606

Attn:

 

Joseph M. Paolucci

 

 

Marc D. Hauser

 

Re:  Securities Purchase Agreement

Ladies and Gentlemen:

Reference is hereby made to the Securities Purchase Agreement, dated as of April
1, 2007, by and among Tribune Company, a Delaware corporation, EGI-TRB, L.L.C.,
a Delaware limited liability company, and Samuel Zell, an individual (the
“Securities Purchase Agreement”).  Capitalized terms used and not otherwise
defined herein shall have the meaning given to such terms in the Securities
Purchase Agreement.

The Company hereby certifies and covenants to EGI-TRB that (1) the Purchased
Shares have been and are authorized for listing on the New York Stock Exchange
and (2) the Exchangeable Note Shares have been and will continue to be
authorized for listing on the New York Stock Exchange (or any successor
exchange).

In addition, the Company hereby certifies and covenants to EGI-TRB that (1) it
will cause Samuel Zell to be appointed to its Board of Directors at such time as
such Board of Directors next takes any action as a board of directors (and in no
event later than May 9, 2007) and (2) Samuel Zell will be invited to, and will
be entitled to participate as a director in, any meeting of the Company’s Board
of Directors at which he is appointed.  Notwithstanding the foregoing, in the
event the Company’s Board of Directors takes any action as a board of directors
prior to the launch of the Offer or the filing of the Form S-3 registration
statement contemplated by that certain Registration Rights Agreement, dated as
of April 1, 2007, between the Company, Chandler Trust No. 1 and Chandler Trust
No. 2, it will provide EGI-TRB and Samuel Zell with prior written notice of such
proposed action and the opportunity for Samuel Zell to decline to be appointed
as a director until the next time the Company’s Board of Directors takes any
action as a board of directors (but in no event later than May 9, 2007).

Except as specifically stated herein, all terms, covenants and conditions of the
Securities Purchase Agreement shall remain in full force and effect.  This
letter shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to

 

 

1


--------------------------------------------------------------------------------


EGI-TRB, L.L.C.

April 23, 2007

Page 2

 

any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.  This letter may be
executed in two or more consecutive counterparts (including by facsimile), each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy or otherwise) to the other parties.

 

*     *    *     *


--------------------------------------------------------------------------------


EGI-TRB, L.L.C.

April 23, 2007

Page 3

 

Please indicate your agreement with the foregoing by executing a copy of this
letter and returning it to the undersigned.

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

TRIBUNE COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis J. FitzSimons

 

 

 

 

Name:  Dennis J. FitzSimons

 

 

 

 

Title:    Chairman, President and
             Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and agreed to:

 

 

 

 

 

 

 

 

 

 

 

EGI-TRB, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Philip G. Tinkler

 

 

 

 

Name:   Philip G. Tinkler

 

 

 

 

 

Title:     Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAMUEL ZELL

 

 

 

 

 

 

 

 

 

 

 

/s/ Samuel Zell

 

 

 

 

 

 


--------------------------------------------------------------------------------